    Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 1 of 8



            IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


JUNIOR OATMAN,                           *
                                         *


     Plaintiff,                          *
                                          *


           V.                            *                    CV 118-089
                                          ★


AUGUSTA COLLECTION AGENCY,               *
INC.,                                    *
                                         *


     Defendant.




                                 ORDER




     Before     the    Court   is Defendant         Augusta      Collection   Agency,

Inc.'s motion for reconsideration.                  (Doc. 20.)      Defendant makes

three arguments for reconsideration of the Court's December 12,

2019 Order granting in part and denying in part Defendant's motion

for summary judgment.          Plaintiff Junior Oatman responded to the

motion, and it is ripe for decision.                 For the following reasons.

Defendant's motion is granted in part and denied in part.




                                    I.        BACKGROUND


     This case arises out of a number of alleged violations of the

Fair Debt Collection Practices Act C'FDCPA"), 15 U.S.C. §§ 1692 et

sag., and the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C.

§§ 227 et seg.    Plaintiff alleges that Defendant violated Sections

1692c,   1692d,       and   1692e    of       the   FDCPA   as    well   as   Section
     Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 2 of 8



227(b)(1)(A)(iii)         of    the   TCPA.          Defendant       moved       for    summary-

judgment.        In its December 12, 2019 Order ("Order") /                        the Court

granted the motion as to Plaintiff's TCPA claims but denied the

motion as to the FDCPA claims.                  (Doc. 18.)          Defendant now moves

for reconsideration on the FDCPA claims.




                                 II.     LEGAL STANDARD


      "In considering a motion for reconsideration, a court must

balance the need, for finality and judicial economy against the

need to render just decisions."                 Collins v. Int'1 Longshoremen's

Ass'n Local 1423, No 2:09-cv-093, 2013 WL 393096, at *1 (S.D. Ga.

Jan. 30, 2013).       District courts have the discretion to reconsider

interlocutory orders like the one at issue any time before final

judgment under Rule 54(b).              See Watkins v. Capital City Bank, No.

3:10-cv-087, 2012 WL 4372289, at *4 (S.D. Ga. Sept. 24, 2012);

Lambert     v.   Briggs    &    Stratton      Corp.,    No.    6:04-cv-016,             2006    WL

156875, at *1 (S.D. Ga. Jan. 19, 2006).

      Although the text of Rule 54(b) does not specify a standard

to be used by courts in exercising authority under the Rule, courts

in   this   Circuit      "have    taken       the    position       that     a    motion       for

reconsideration       should      only     be       granted    if    there       is     (1)    an

intervening       change   in     controlling         law;     (2)    newly        discovered

evidence;    or    (3)    the    need    to    correct    clear       error       or    prevent

manifest    injustice."          Insured      Deposits        Conduit,       LLC       v.   Index
    Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 3 of 8



Powered Fin. Servs. ^   LLC, No. 07-22735, 2008 WL 5691349, at *1-2

(S.D. Fla. Mar. 14, 2008); accord Bryant v. Jones, 696 F. Supp. 2d

1313, 1320 (N.D. Ga. 2010).       The movant must set forth facts or

law of a strongly convincing nature to induce the Court to reverse

its prior decision, for reconsideration is an extraordinary remedy

to be employed sparingly.      See Voter Verified, Inc. v. Election

Sys. & Software, Inc., No. 6:09-CV-1969, 2011 WL 3862450, at *2

(M.D. Fla. Aug. 31, 2011).       A motion for reconsideration should

not be used to present arguments already heard and dismissed, or

to offer new legal theories or evidence that a party could have

presented before the original decision.         See S.E.C. v. Mannion,

No. l:10-CV-3374, 2013 WL 5999657, at *2 (N.D. Ga. Nov. 12, 2013).




                             III. DISCUSSION


     Defendant makes three arguments in its motion, all relating

to the FDCPA claims.    First, that the Court relied on inadmissible

evidence in denying summary judgment on the Section 1692c claim.

Second, that under Section 1692d, Defendant permissibly explained

its legal options by telling Plaintiff it may garnish his wages.

Third, that Plaintiff did not carry his summary judgment burden

for his Section 1692e claim.


1. 15 U.S.C. § 1692c Claim


     Defendant argues that the Court relied on an inadmissible

statement Plaintiff made in his deposition and that the statement
    Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 4 of 8



was an improper basis for denying summary judgment.               The statement

was:    Defendant   "call[ed]    my   employer    not    only     to   verify    my

insurance, but to garnish my wages through my paycheck."                     (See

Oatman Dep., Doc. 12-2, at 95.)

        Federal Rule   of    Civil   Procedure   56    requires    facts    to   be

supported by admissible evidence.         Defendant argues that Plaintiff

did not have any foundation or personal knowledge of                       whether

Defendant actually called and spoke to Plaintiff's employer and

that there is no evidence that would be admissible at trial to

prove     that   Defendant    ever    contacted       Plaintiff's      employer.^

However, when interpreting Rule 56 the United States Supreme Court

in Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) ruled, "We

do not mean that the nonmoving party must produce evidence in a

form that would be admissible at trial in order to avoid summary

judgment."       The Eleventh Circuit interpreted this statement as

"simply allowing otherwise admissible evidence to be submitted in

inadmissible form at the summary judgment stage, though at trial

it must be submitted in admissible form."              McMillian v. Johnson,

88 F.3d 1573, 1584 (11th Cir. 1996) (emphasis in original); see

also Offshore Aviation v. Transcon Lines, Inc., 831 F.2d 1013,




^ Defendant's other arguments about the legal process for wage
garnishment are unavailing. Section 1692c asks only whether the
debt collector communicated with a third party in connection with
the collection of the debt. It does not inquire further into the
contents of the communications.         See 15 U.S.C. § 1692c(b).
    Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 5 of 8



1015 (11th Cir. 1987) (per curiam) ("The claim by [the summary

judgment movant] that the [piece of evidence] is inadmissible

hearsay does not undercut the existence of any material facts the

[piece of evidence] may put into question.").        "However, the mere

possibility   that   unknown    witnesses    will   emerge   to   provide

testimony is insufficient to establish that a hearsay statement

could become admissible at trial."      Robertson v. Interactive Coll.


of Tech./Interactive Learning Sys., Inc., 743 F. App'x 269, 273

(11th Cir. 2018) (citing Jones v. UPS Ground Freight, 683 F.3d

1283, 1294 (11th Cir. 2012)).

     While there are some inconsistencies in how the Celotex rule


is applied, all applications would lead to the same result in this

case.2   Here, there is no foundation demonstrating that Plaintiff

had any personal knowledge of a call from Defendant to his employer

regarding his debt as prohibited by Section 1692c.           Neither does

Plaintiff indicate that he can present that fact in an admissible




2 Sometimes, courts apply the rule to exclude evidence from
consideration at summary judgment when an affidavit or deposition
(itself potentially inadmissible) contains inadmissible hearsay.
See, e.g., Macuba v. Deboer, 193 F.3d 1316, 1324 (11th Cir. 1999)
(finding error in consideration of inadmissible hearsay testimony
within a deposition).    Other courts consider hearsay contained
within an affidavit or deposition so long as Plaintiff could
present the hearsay evidence in admissible form at trial.      See,
e.g.. Offshore Aviation v. Transcon Lines, Inc., 831 F.2d 1013,
1015 (11th Cir. 1987) (considering a letter containing hearsay
evidence at summary judgment "because the inadmissibility of the
[evidence] does not undercut the existence of any material facts").
     Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 6 of 8



form.3    Accordingly, summary judgment in favor of Defendant on

Plaintiff's Section 1692c claim is proper.

2. 15 U.S.C. § 1692d Claim

      Defendant next argues that it permissibly explained its legal

options   to Plaintiff        when it    told   him   that it    could   garnish

Plaintiff's wages.         This is the same argument Defendant made at

the summary judgment stage, and it will not be considered again.^

See Raiford v. Nat'l Hills Exch., LLC, No. CV 111-152, 2014 WL

97359, at *1 (S.D. Ga. Jan. 8, 2014) ("A motion for reconsideration

should    not   be    used   to   present   arguments       already   heard     and

dismissed . . . .").

3. 15 U.S.C. § 1692e Claim

      Finally, Defendant argues that Plaintiff bears the burden of

proof on his Section 1692e claim, which he failed to satisfy.                   The

subsection of Section 1692e at issue prohibits debt collectors

from making threats of garnishment or other legal action without



3 Plaintiff's response to the motion for reconsideration does not
address Defendant's admissibility argument. (See Doc. 21.)

^ Defendant posits that the Court's interpretation of Section 1692d
would effectively prohibit a debt collector from advising a debtor
of the collector's legal options.     Section 1692d does not have
that effect.     It is intended to stop debt collectors from
harassing, oppressing, and abusing debtors, and the determination
of   whether    a   debt   collector's   conduct   violates     the   section   is
ordinarily one for the jury.    See Jeter v. Credit Bureau, Inc.,
760 F.2d 1168, 1179 (11th Cir. 1985) (citing legislative history).
The Order acknowledged that a threat of legal action is not
inherently violative of Section 1692d but could violate it if the
threat reflects a "tone of intimidation."             Id.
      Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 7 of 8



the intention to take such action.              See 15 U.S.C. §§ 1692e(4),

(5).     [S]ubsection (5) requires proof of a fact which amounts to

a per se violation of § 1692e."        Jeter, 760 F.2d at 1175. Plaintiff

identified      evidence    that    Defendant    threatened     to   take      legal

action, namely, to sue him and garnish his wages.

       However, Plaintiff did not identify evidence demonstrating

Defendant did not intend to take those actions beyond the fact

that it had not filed suit.         "[Section] 1692e contains no provision

that filing a lawsuit is the only way for a debt collector to

establish that it actually had intended to file a lawsuit."                   Shuler

V.    Ingram    & Assocs., 441 F. App'x         712,   719 (11th       Cir.    2011)

(affirming grant of summary judgment finding                  no violation of

Section 1592e when evidence of intent was the nonexistence of a

lawsuit); compare with Jeter, 760 F.2d at 1176-77 (affirming denial

of    summary    judgment    when    plaintiff    presented     evidence        that

defendant sued on only a small percentage of its debts and that it

had    not sued    plaintiff).       Also,   Plaintiff    has    not    presented

evidence to show that Defendant "secretly never intended to sue or

has only sued on rare occasions."            Shuler, 551 F. App'x at 719.

This means that Plaintiff did not carry his burden to demonstrate

a per se violation of Section 1692e because the nonexistence of a

lawsuit alone in this case does not indicate an intent not to file


suit.     See id. at 719-20.          Accordingly, the Court agrees that
   Case 1:18-cv-00089-JRH-BKE Document 22 Filed 04/20/20 Page 8 of 8



Defendant is entitled to summary judgment on Plaintiff's Section

16920 claim.




                            IV.   CONCLUSION


        Upon the foregoing, Defendant's motion for reconsideration

{doc. 20) is GRANTED IN PART and DENIED IN PART.       Summary judgment

is appropriate on Plaintiff's Section 1692c and 1692e claims.          The

case shall proceed to trial in due course on Plaintiff's Section

1692d claim.


     ORDER ENTERED at Augusta, Georgia this               day of April,

2020.




                                        J. RANDAL HAKL, CHIEF JUDGE
                                          flTglD STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
